Citation Nr: 0424285	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  01-08 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran has not 
been provided a VCAA letter that is specific to his claims 
for service connection for post-traumatic stress disorder and 
hepatitis C.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Accordingly, 
the RO should send him an appropriate VCAA letter.

In December 2002, the Board ordered Board level development 
of the claims at issue.  Regulations which permitted Board 
level development and initial consideration of Board-level 
developed evidence were invalidated after the Board commenced 
development.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003).  Currently, 
there are service personnel records and an April 2003 VA 
post-traumatic stress disorder examination report of record 
which were obtained pursuant to Board-level development.  The 
service personnel records and the VA post-traumatic stress 
disorder examination report must now be considered by the RO 
in the first instance.

Additionally, there is additional development which the Board 
is now ordering the RO to perform.  In this regard, the Board 
notes that in March 2000, a VA examiner indicated that the 
veteran has elevated liver functions and what common 
etiologies of hepatitis C are.  He did not indicate whether 
the veteran currently has hepatitis C.  Additionally, he 
mentioned that hepatitis C can be caused by blood 
transfusions, tattoos, and sexual exposure.  He noted that 
the veteran had had surgery to his thigh while he was in the 
service and denied any blood transfusion.  The Board desires 
that examiner, if he is available, or another one, to 
indicate whether the veteran currently has hepatitis C, and 
to indicate, if he does have hepatitis C, whether it is at 
least as likely as not that the hepatitis C is related to 
service, to include surgery during service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim of service connection 
for post-traumatic stress disorder and 
hepatitis C.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and indicate which portion of 
that information and evidence, if any, is 
to be provided by him and which portion, 
if any, VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  It should also 
request that he provide any evidence in 
his possession which pertains to the 
claims.

2.  The RO should send the claims file to 
the examiner who performed the March 2000 
examination, if available, otherwise, to 
another examiner, and the following 
questions should be answered in either 
the affirmative or the negative:  (a): 
Does the veteran currently have hepatitis 
C?  (b): If the veteran has hepatitis C, 
is it at least as likely as not that 
hepatitis C is related to service, to 
include surgery during service?  

3.  The RO should consider all evidence 
which has been received since the April 
2002 supplemental statement of the case, 
including the service personnel records 
and the April 2003 VA post-traumatic 
stress disorder examination report.

4.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


